ON PETITION FOR REHEARING
PER CURIAM.
Our per curiam decision, without opinion, affirmed the trial court’s order, 417 So.2d 335 (Fla.App.) which granted summary judgment in favor of appellee, and dismissed the partition suit brought by the appellant, the trial court finding that under the final judgment of dissolution between the parties, appellant has no present posses-sory right to the property that is the subject matter of the partition suit, and finding that appellee is entitled to the present exclusive use and possession of the property.
Appellant’s petition for rehearing urges, among other things, a clarification of our decision with respect to its effect, if any, upon the right of appellant to seek a modification of the final judgment of dissolution. The motion for rehearing and clarification is therefore granted, for the limited purpose of stating that our decision has no effect upon the right of appellant to file a petition for modification of the final judgment, since no issue pertaining to appellant’s right to seek such relief has been presented to this court.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.